In denying the writ in this cause we do not intend to indicate approval of the opinion in the treatment of the refused charges therein discussed. But the reversal is also rested, as shown by the opinion of the Court of Appeals, upon the conclusion of that Court the motion for a new trial should have been granted upon the theory the verdict was contrary to the decided weight of the evidence. We therefore rest denial of the writ upon the last considered question.
Writ denied.
BOULDIN, FOSTER, and LAWSON, JJ., concur.